DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 18 July 2022 that:
Cancelled claims 41-43 thereby rendering moot the 35 USC 101 rejection of those claims;
Amended independent claims 16 and 25 in an unsuccessful attempt to overcome the prior art rejections as further explained below while also raising new issues under 35 USC 112(a) and 112(b); and
Added new claims 44-54 that also raise new issues under 35 USC 112(a) and 112(b) and are also rejected based on prior art grounds under 35 USC 103 including new grounds of rejection applying Li.
Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Zhao has not been demonstrated as being available prior art under 35 USC 102(a)(2) because the subject matter relied upon therein to reject the claims has a priority date before the effective filing date of the rejected claims in question that relies upon two provisional applications. 
In response, Applicant’s citation to MPEP 21504.01 does not support their contention regarding Zhao.  Nevertheless, and to promote compact prosecution, the evidentiary section from the last office action regarding Zhao has been supplemented to include citations to one of Zhao’s provisional applications (62/566,097, filed September 29, 2017).
Furthermore, there is a very limited, finite number of solutions for the window size because it must fit within standard coding block sizes.  Zhao is cited as evidence (e.g. not official notice) that coding block sizes are restricted to a limited range of sizes including 4x4, 8x8, 16x16, and 32x32.  See [0068] and [0056] of the ‘097 provisional.  Zhao is analogous because it is from the same field of video coding/decoding employing an ALF. See Fig. 7, ALF filter 216, [0073]-[0079], [0081] and corresponding Fig. 7 and [0061]-[0064], [0066] of the ‘097 provisional providing further evidence of conventional ALF signaling, and classification using horizontal, vertical and two diagonal gradients in [0039]-[0050], further conventional ALF signaling in [0060], Table 2 and  corresponding [0037]-[0041] [0047], Table 2 of the ‘097 provisional.

The earliest possible effective filing date for the instant application is November 1, 2017.  Therefore, the portions for which Zhao was and is relied upon are supported by a filing date (September 29, 2017) that antedates the earliest possible effective filing date of the instant application.  Therefore, Zhao is available as prior art under 35 USC 102(a)(2).
In regards to the prior art rejections of claims 1, 25, and 41, Applicant argues
against the references individually. In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The arguments against Lai, pgs. --10, point to the two diagonal gradient feature for which Karcewicz is relied upon and essentially ague that Lai does not disclose or suggest the entire claimed invention.  Likewise, the arguments and Karczewicz fail to recognize that a) Lai is relied upon to disclose the claimed selecting step and b) Karczewicz explicitly motivates extending horizontal and vertical gradients to diagonal gradients because adding diagonal gradients increases coding gains as per Tables III and IV.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, 20, 23-25, 28, 32, 36, and 44-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 16 has been amended to recite: 
“obtain a set of diagonal variations using the subset of pixels that is selected by skipping, in the diagonal direction, alternate lines of the plurality of the pixels; 
determining a diagonal gradient based on the set of diagonal variations” (emphasis added).
Applicant identifies paragraphs [0007], [0057]-[0061] and Figs. 1, 2, and 5 of the instant application as allegedly supporting these amendments as per pg. 9 of the 18 July 2022 Reply.
	These specification sections, however, fail to provide an adequate written description of the “set of diagonal variations” or determining a diagonal gradient based on the set of diagonal variations. First of all, it is unclear what is meant by “set of diagonal variations” as this term has not been discussed in the specification of defined in the claim.  Secondly, Applicant failed to show adequate support in their instant specification for these amendments in direct contradiction to the requirements of MPEP 2163(II)(A) and 2163.04.  Furthermore, the support for these limitations is not apparent.  Thus, the amended limitations relating to the “set of diagonal variations” and their use in the gradient are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
	Independent claims 25, 49, and 52 are similarly rejected due to parallel claim language. 
	Likewise, the further recitation of the “set of diagonal variations” and their association with the diagonal directions as well as the determination of the diagonal gradients based on the set of diagonal variations as further expressed in claim 23, 32, 54 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
	Moreover, the sum of the set of diagonal variations in claims 44, 47, 50 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
	Even further, the diagonal variation of the set of diagonal variations based on the neighboring pixel as recited in claims 45, 48, 51 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Further in regards to claims 45, 48 and 51 no corresponding support has been identified or can be found in the instant specification for “determining a 4x4 block, wherein the video block comprises the 4x4 block; and identify a neighboring pixel of the 4x4 block in the subset of pixels selected from the 8x8 pixel window.” Moreover, without disclosure of these two steps, there is also inadequate disclose for obtaining a diagonal variation of the set of diagonal variations based on the identified neighboring pixel.  Thus, the entirely of these claims is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention
Claims 19, 20 24, 25, 28, 36, 46, and 53 are rejected due to their dependency upon claims 16, 25, 49 or 52.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, 20, 23-25, 28, 32, 36, and 44-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 16 has been amended to recite: 
“obtain a set of diagonal variations using the subset of pixels that is selected by skipping, in the diagonal direction, alternate lines of the plurality of the pixels; 
determining a diagonal gradient based on the set of diagonal variations” (emphasis added).
	Claim 16 is indefinite because the “set of diagonal variations” or determining a diagonal gradient based on the set of diagonal variations” is confusing, particularly the relationship between the “set of diagonal variations” and the “subset of pixels”.  Furthermore, there is no grounding in the specification for these terms and the claim language itself does not adequately define these terms. 
Independent claims 25, 49, and 52 are similarly rejected due to parallel claim language. 
	Likewise, the further recitation of the “set of diagonal variations” and their association with the diagonal directions as well as the determination of the diagonal gradients based on the set of diagonal variations as further expressed in claim 23, 32, 54 are confusing particularly the relationship between the “set of diagonal variations” and the “subset of pixels” and diagonal gradient.  
	Moreover, the sum of the set of diagonal variations in claims 44, 47, 50 is confusing particularly the relationship between the “set of diagonal variations” and the “subset of pixels”.
	Even further, the diagonal variation of the set of diagonal variations based on the neighboring pixel as recited in claims 45, 48, 51 is confusing particularly the relationship between the “set of diagonal variations” and the “subset of pixels” and diagonal gradient.  
Claims 19, 20 24, 25, 28, 36, 46, and 53 are rejected due to their dependency upon claims 16, 25, 49 or 52.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the sets of diagonal variations themselves, 
the method of claim 16 that obtains a set of diagonal variations using the subset of pixels that is selected by skipping, in the diagonal direction, alternate lines of the plurality of the pixels; and determining a diagonal gradient based on the set of diagonal variations;
determining the sum of the set of diagonal variations as recited in claims 44, 47, 50 
the diagonal variation of the set of diagonal variations based on the neighboring pixel as recited in claims 45, 48, 51 
the steps of “determining a 4x4 block, wherein the video block comprises the 4x4 block; and identifying a neighboring pixel of the 4x4 block in the subset of pixels selected from the 8x8 pixel window” or obtaining a diagonal variation of the set of diagonal variations based on the identified neighboring pixel  of claims  45, 48 and 51
  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19, 20, 23, 25, 28, 32, 45, 46, 48, 49, 52, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lai {P. Lai and F. C. A. Fernandes, "Computationally efficient adaptive loop filtering design with directional features for video coding," 2012 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), Kyoto, Japan, 2012, pp. 1225-1228, doi: 10.1109/ICASSP.2012.6288109}; Karczewicz {M. Karczewicz, L. Zhang, W. Chien and X. Li, "Geometry transformation-based adaptive in-loop filter," 2016 Picture Coding Symposium (PCS), Nuremberg, 2016, pp. 1-5, doi: 10.1109/PCS.2016.7906346}; and Zhao (US 2020/0236355 A1).


Independent Claim 16
	In regards to claim 16, Lai discloses a video processing device comprising: a processor {see abstract discussing video processing while Section 4, Simulation Results employs reference software necessarily implemented with a processor to produce the performance comparison data of Table 3 while also noting that Section 5 refers to hardware implementations} configured to:
select, from a plurality of pixels of an 
wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the 
{see Section 3 generally, and 3b) discussing subsampling by 2. Fig. 2 (copied) shows that pixels in diagonal directions are skipped due to this subsampling such as the main diagonal from bottom left to top right.};
obtain a set of diagonal variations using the subset of pixels that is selected by skipping, in the diagonal direction, alternate lines of the plurality of the pixels of the 
 {See the 112(a) and (b) rejections above re “diagonal variations”.  As noted above pixels are skipped in diagonal direction due to the subsampling and create “diagonal variations” as best as can be understood from the indefinite and unsupported claim language.  See Section 2 and equations (1) and (2) which are used to compute directional features H, V which are gradients in the horizontal and vertical directions.  See also Section 3 and particularly 3c) discussing obtaining “directional gradients” for the horizontal and vertical directions.  For skipping, see above};

classify the current video block for adaptive loop filtering (ALF) based on the determined 
perform ALF on the video block based on the classification of the video block {see title, abstract and the last 3 paragraphs of Section 1 clarifying that the above classification is used to perform adaptive loop filtering.  In more detail, see also Section 2 stating that “After classification, for all blocks in each class, an MMSE filter will be designed.  Section 1, paragraph 1 clarifies that this MMSE filter is used to build an ALF}; and
decode a frame comprising the block {see abstract and section 4 Simulation Results and section 5 Conclusion}.
Karczewicz is a highly analogous reference in the same field of adaptive loop filters (title, abstract) and proposes extending the horizontal and vertical gradients (e.g. of Lai) to obtain a vertical gradient, a horizontal gradient, and two diagonal gradients for a 6x6 window window associated with the current video block (see Review of Adaptive In Loop Filter Section II) to also include diagonal gradients {See Section I, particularly the last 3 paragraphs thereof and Section III Geometry Transformation based Adaptive In Loop Filter clearly discussing diagonal gradients 134 degree and 45 degree diagonal gradients of a 6x6 window in section III.  As best as can be understood from the indefinite and unsupported claim language, Karzewicz’s determination of two diagonal gradients also “determines a diagonal gradient based on the set of diagonal variations”}.  
Karczewicz also teaches classifying the current video block for adaptive loop filtering (ALF) based on the vertical gradient, the horizontal gradient and the two diagonal gradients {see Section IIIA Modified Classification with Diagonal Information which the GALF (geometry transformation-based ALF) scheme categorizes/classifies each block into one of 25 classes based on its directionality D.  See also Table 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s horizontal and vertical gradients to include two diagonal gradients to obtain a vertical gradient, a horizontal gradient, and two diagonal gradients
for a pixel window associated with the current video block (determines a diagonal gradient based on the set of diagonal variations) and such that the classifying classifies the current video block for adaptive loop filtering (ALF) based on the vertical gradient, the horizontal gradient and the two diagonal gradients as taught by Karczewicz because Karczewicz explicitly motivates such an extension as being advantageous by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Although Lai clearly discloses selecting, from a plurality of pixels of an pixel window, a subset of pixels for classifying a current video block associated with the pixel window, wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the pixel window to obtain “diagonal variations”, this pixel window has a size of 4x4 and not 8x8 as now claimed {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected/subsampled block.}.
	Karczewicz clearly obtains gradients (vertical, horizontal, and two diagonal) for a 6x6 pixel window in section IIIA as follows: “According to extensive experiments, the window size, i.e., 6x6, provides a good tradeoff between complexity and coding performance” thus clearly suggesting that window sizes larger than 4x4 are contemplated and that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window size entails.  In other words, window size is a result effective variable that achieves a recognized result (coding performance vs complexity tradeoff) wholly consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B).  
Furthermore, there is a very limited, finite number of solutions for the window size because it must fit within standard coding block sizes.  Zhao is cited as evidence (e.g. not official notice) that coding block sizes are restricted to a limited range of sizes including 4x4, 8x8, 16x16, and 32x32.  See [0068] and [0056] of the ‘097 provisional.  Zhao is analogous because it is from the same field of video coding/decoding employing an ALF. See Fig. 7, ALF filter 216, [0073]-[0079], [0081] and corresponding Fig. 7 and [0061]-[0064], [0066] of the ‘097 provisional providing further evidence of conventional ALF signaling, and classification using horizontal, vertical and two diagonal gradients in [0039]-[0050], further conventional ALF signaling in [0060], Table 2 and  corresponding [0037]-[0041] [0047], Table 2 of the ‘097 provisional.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s selecting, from a plurality of pixels of an pixel window, a subset of pixels for classifying a current video block associated with the pixel window, wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the pixel window to obtain “diagonal variations”, such that the pixel window has a size of 8x8 instead of the disclosed 4x4 size because this window size has been taught by Karczewicz as a result effective variable consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B) in that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window entails; because the range of solutions for such window size is both finite and market-driven by coding standards defining a limited number of coding block sizes within which the pixel window must fit which further aligns with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B); and because Lai motivates the combination in that the subsampling (selecting..a subset of pixels…by skipping) reduces the complexity of calculations (as per section 3) resulting from the larger 8x8 size. 

Claim 19
In regards to claim 19, Lai discloses wherein the subset of pixels is selected from the plurality of pixels by skipping at least one pixel in a vertical direction of the 
 {see section 3a) in which a subset of the pixels from the selected 4x4 block are skipped by subsampling by 2. See also Fig. 2 (reproduced below) showing the skipped pixels in blue (no arrows) and the selected pixels in red (with little arrows).  Fig. 2 also illustrates that the subsampling/skipping is in both the vertical and horizontal directions.}

    PNG
    media_image1.png
    434
    603
    media_image1.png
    Greyscale


Although Lai clearly discloses wherein the subset of pixels is selected from the plurality of pixels by skipping at least one pixel in a vertical direction of the pixel window and at least one pixel in a horizontal direction of the pixel window, this pixel window has a size of 4x4 and not 8x8 as now claimed {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected/subsampled block.}.
Karczewicz clearly obtains gradients (vertical, horizontal, and two diagonal) for a 6x6 pixel window in section IIIA as follows: “According to extensive experiments, the window size, i.e., 6x6, provides a good tradeoff between complexity and coding performance” thus clearly suggesting that window sizes larger than 4x4 are contemplated and that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window size entails.  In other words, window size is a result effective variable that achieves a recognized result (coding performance vs complexity tradeoff) wholly consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B).  
Furthermore, there is a very limited, finite number of solutions for the window size because it must fit within standard coding block sizes.  Zhao is cited as evidence (e.g. not official notice) that coding block sizes are restricted to a limited range of sizes including 4x4, 8x8, 16x16, and 32x32.  See [0068] and [0056] of the ‘097 provisional.  Zhao is analogous because it is from the same field of video coding/decoding employing an ALF. See Fig. 7, ALF filter 216, [0073]-[0079], [0081] and corresponding Fig. 7 and [0061]-[0064], [0066] of the ‘097 provisional providing further evidence of conventional ALF signaling, and classification using horizontal, vertical and two diagonal gradients in [0039]-[0050], further conventional ALF signaling in [0060], Table 2 and  corresponding [0037]-[0041] [0047], Table 2 of the ‘097 provisional.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s selecting wherein the subset of pixels is selected from the plurality of pixels by skipping at least one pixel in a vertical direction of the pixel window and at least one pixel in a horizontal direction of the pixel window such that the pixel window has a size of 8x8 instead of the disclosed 4x4 size because this window size has been taught by Karczewicz as a result effective variable consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B) in that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window entails; because the range of solutions for such window size is both finite and market-driven by coding standards defining a limited number of coding block sizes within which the pixel window must fit which further aligns with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B); and because Lai motivates the combination in that the subsampling (selecting..a subset of pixels…by skipping) reduces the complexity of calculations (as per section 3) resulting from the larger 8x8 size. 
Claim 20
	Although Lai clearly discloses base claim 16 including ALFs classifying blocks based on horizontal and vertical gradients as well as skipping/subsampling pixels for the blocks, Lai does not discuss conventional signaling such as wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for block classification or a second indication of how the subset of pixels is to be selected.
	Karczewicz teaches wherein the processor is further configured to receive at least one of a first indication that the subset of pixels is to be selected for block classification {Karczewicz teaches that an ALF block-based filter may be turned on/off via signaling at the coding unit level.  Receiving this flag would provide a “first indication” that the subset of pixels is to be selected for ALF classification/filtering and a “second indication” of how the subset of pixels is to be selected (the 4x4 pixels are selected when ALF flag is on for that block and not when the flag is off.  See Section II Review of Adaptive In Loop Filter” teaching that “to avoid over-smoothing by repetitive ALF, block-based filter on/off is applied where a flag may be signaled at Coding Unit (CU) level to indicate whether ALF is applied to the CU”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s ALF disclosures with conventional signaling including 
wherein the processor is further configured to receive at least one of a first indication 
that the subset of pixels is to be selected for block classification or a second indication of how the subset of pixels is to be selected as taught by Karczewicz because signaling is a complementary aspect of performing ALF such that the encoder and decoder communicate (send/receive) such signaling to adapt the adaptive loop filter and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 23
In regards to claim 23, Lai discloses wherein the obtained set of diagonal variations is associated with a first diagonal direction, 
Karcewicz teaches wherein the processor is further configured to determine a first and second diagonal gradient associated with the first and second diagonal directions {see III and equations 6-9, discussing the sum of gradients of all the pixels within a window/block which includes vertical, horizontal and two diagonal gradients.  As to classification see Section IIIA Modified Classification with Diagonal Information which the GALF (geometry transformation-based ALF) scheme categorizes/classifies each block based on the sum of the gradients.  See also Table 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s determination of horizontal and vertical gradients to include determining first and second diagonal gradients associated with the first and second diagonal directions and such that the classifying classifies the current video block is classified based on the the two diagonal gradients as taught by Karczewicz because Karczewicz explicitly motivates such an extension as being advantageous by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.	
Claim 45
In regards to claim 45, Lai discloses wherein the processor is further configured to:
determine a 4x4 block, wherein the video block comprises the 4x4 block {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected block.};
identify a neighboring pixel of the 4x4 block in the subset of pixels selected from the 8x8 pixel window; and obtain a diagonal variation of the set of diagonal variations based on the identified neighboring pixel {see Section 3 generally, and 3b) discussing subsampling by 2. Fig. 2 (copied) shows that pixels in diagonal directions are skipped due to this subsampling such as the main diagonal from bottom left to top right. See the 112(a) and (b) rejections above re “diagonal variations”.  As noted above pixels are skipped in diagonal direction due to the subsampling and create “diagonal variations” as best as can be understood from the indefinite and unsupported claim language.}.
Claim 46
In regards to claim 46, Lai discloses horizontal gradient, and 
{see Section 3 generally, and 3b) discussing skipping (subsampling) by 2. Fig. 2 (copied above) shows that pixels in diagonal directions are skipped due to this subsampling such as the main diagonal from bottom left to top right.  See Section 2 and equations (1) and (2) which are used to compute directional features H, V which are gradients in the horizontal and vertical directions.  See also Section 3 and particularly 3c) discussing obtaining “directional gradients” for the horizontal and vertical directions};
wherein the video block is classified further based on the obtained vertical gradient, the obtained horizontal gradient,
{See Section 2, which determines a class label CB for the 4x4 block based on the gradients.  See also section 3, particularly 3d) discussing classification of the block based on the vertical and horizontal gradients.  Note also that this classification includes three directions dir = 1, dir =2, and dir = 0 corresponding to predominantly vertical, predominantly horizontal and not predominantly either vertical or horizontal and thus diagonal}}.
Karczewicz is a highly analogous reference in the same field of adaptive loop filters (title, abstract) and proposes extending the horizontal and vertical gradients (e.g. of Lai) to obtain a vertical gradient, a horizontal gradient, and two diagonal gradients for a 6x6 window window associated with the current video block (see Review of Adaptive In Loop Filter Section II) to also include diagonal gradients {See Section I, particularly the last 3 paragraphs thereof and Section III Geometry Transformation based Adaptive In Loop Filter clearly discussing diagonal gradients 134 degree and 45 degree diagonal gradients of a 6x6 window in section III. }.  
Karczewicz also teaches classifying the current video block for adaptive loop filtering (ALF) based on the vertical gradient, the horizontal gradient and the two diagonal gradients {see Section IIIA Modified Classification with Diagonal Information which the GALF (geometry transformation-based ALF) scheme categorizes/classifies each block into one of 25 classes based on its directionality D.  See also Table 1}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s horizontal and vertical gradients to include two diagonal gradients to obtain a vertical gradient, a horizontal gradient, and two diagonal gradients
for a pixel window associated with the video block and such that the classifying classifies the current video block for adaptive loop filtering (ALF) based on the vertical gradient, the horizontal gradient and the two diagonal gradients as taught by Karczewicz because Karczewicz explicitly motivates such an extension as being advantageous by providing coding gains for adding diagonal gradients to horizontal and vertical gradients in Tables III and IV and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
	Although Lai clearly discloses selecting, from a plurality of pixels of an pixel window, a subset of pixels for classifying a current video block associated with the pixel window, wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the pixel window to obtain “diagonal variations”, this pixel window has a size of 4x4 and not 8x8 as now claimed {see the 4x4 block that is selected in Section 2 to perform block-based classification.  See also Fig. 1 illustrating this selected/subsampled block.}.
	Karczewicz clearly obtains gradients (vertical, horizontal, and two diagonal) for a 6x6 pixel window in section IIIA as follows: “According to extensive experiments, the window size, i.e., 6x6, provides a good tradeoff between complexity and coding performance” thus clearly suggesting that window sizes larger than 4x4 are contemplated and that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window size entails.  In other words, window size is a result effective variable that achieves a recognized result (coding performance vs complexity tradeoff) wholly consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B).  
Furthermore, there is a very limited, finite number of solutions for the window size because it must fit within standard coding block sizes.  Zhao is cited as evidence (e.g. not official notice) that coding block sizes are restricted to a limited range of sizes including 4x4, 8x8, 16x16, and 32x32.  See [0068] and [0056] of the ‘097 provisional.  Zhao is analogous because it is from the same field of video coding/decoding employing an ALF. See Fig. 7, ALF filter 216, [0073]-[0079], [0081] and corresponding Fig. 7 and [0061]-[0064], [0066] of the ‘097 provisional providing further evidence of conventional ALF signaling, and classification using horizontal, vertical and two diagonal gradients in [0039]-[0050], further conventional ALF signaling in [0060], Table 2 and  corresponding [0037]-[0041] [0047], Table 2 of the ‘097 provisional.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai’s selecting, from a plurality of pixels of an pixel window, a subset of pixels for classifying a current video block associated with the pixel window, wherein the subset of pixels is selected by skipping, in a diagonal direction, alternate lines of the plurality of pixels of the pixel window such that the pixel window has a size of 8x8 instead of the disclosed 4x4 size because this window size has been taught by Karczewicz as a result effective variable consistent with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B) in that the choice of window size represents a tradeoff such that larger window sizes (i.e. 8x8) would offer increased coding performance at the cost of complexity caused by the calculations that a larger window entails; because the range of solutions for such window size is both finite and market-driven by coding standards defining a limited number of coding block sizes within which the pixel window must fit which further aligns with In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05II(B); and because Lai motivates the combination in that the subsampling (selecting..a subset of pixels…by skipping) reduces the complexity of calculations (as per section 3) resulting from the larger 8x8 size. 
Claim 25, 28, 32, 54, 48, 51, 53, 49, and 52 
The rejection of device claims 16, 19, 23, 45, 46, 23, 23, 45, 45, 46, 16, and 16 above applies mutatis mutandis to the corresponding limitations of method claims 25, 28, 32, 54, 48, 51, 53, 49, and 52 respectively while noting that method steps have also been cited above.  
Further as to independent claims 49 and 52, Lai is not relied upon to disclose but Karczewicz teaches generating a residual based on the video block {see residual generation unit 102, Fig. 7 in encoder 20; [0120], [0128]-[0133], [0142]-[0143]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai to include generating a residual based on the video block as taught by Karczewicz because doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lai, Karczewicz, and Zhao as applied to claim 16 above, and further in view of Karczewicz ‘315 (US-20190014315 A1)  
Claim 36
	Although Lai and Karczewicz clearly operate within encoding/decoding environment they are both technical journal articles that assume a high level of background knowledge and thus do not discuss the conventional details of such an encoding/decoding environment as recited in claim 36.
	Karczewicz ‘315, however, is a patent application that includes conventional details of such an encoding/decoding environment including a memory operatively coupled to the processor {See Fig. 1 for typical encoder/decoder environment including video encoder 20 communicating via link 16 with video decoder 30 for reproduction of decoded video on display device 32. [0020]-[0035] including memory (storage media 19, 28) and wireless/RF communication which necessarily includes an antenna in [0026]-[0027].}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lai and Karczewicz to include the conventional details of an an encoding/decoding environment as recited in claim  36 as taught by Karczewicz ‘315 because both Karczewicz and Lai clearly operate within encoding/decoding environment which are both technical journal articles that assume a high level of background knowledge and thus do not discuss the conventional details of such an encoding/decoding environment and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Karczewicz, Zhao as applied to claim 16 above, and further in view of (KR20130053645A).  It is noted that a machine English language translation was provided in the first office action and all cross references are with respect to this translation.
Claim 24
	Lai is not relied upon to disclose the limitations of claim 24 involving a temporal layer of a current frame.
	KR20130053645A is an analogous reference in the same field of adaptive loop filters.  See Abstract and citations below.
	KR20130053645A also teaches wherein the processor is further configured to: 
determine a temporal layer level of the frame within a coding scheme {see pages 10-11, Fig. 4 and cites below}; and
determine whether to select the subset of pixels for classifying the video block based on the temporal layer level of the frame, wherein, on a condition that the temporal layer level is the highest within the coding scheme, the subset of pixels is determined to be selected {see page 11 discussing that for the highest temporal layer only one (ALF) filter tap candidate is used and that for the high temporal layer slice the encoder may determine whether or not to apply filtering in units of the largest block.  See also page 12 discussing the decoder process}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lai’s ALF filter to include determining a temporal layer level of the frame within a coding scheme; and determining whether to select the subset of pixels for classifying the video block based on the temporal layer level of the frame, wherein, on a condition that the temporal layer level is the highest within the coding scheme, the subset of pixels is determined to be selected as taught by KR20130053645A because doing so merely combines prior art elements according to known methods to yield predictable results.


Claims 44, 47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, Karczewicz, and Zhao as applied to claims 16/25/49 above, and further in view of Li {Li, Xiang, Yongjo Ahn, and Donggyu Sim. "Complexity Reduction of an Adaptive Loop Filter Based on Local Homogeneity." IEIE Transactions on Smart Processing and Computing 6.2 (2017): 93-101}.
Claim 44
In regards to claim 44, Lai is not relied upon to disclose wherein the processor is further configured to determine a sum of the set of diagonal variations, wherein the diagonal gradient is determined based on the sum of the set of diagonal variations.
Li is a highly analogous reference in the same field of adaptive loop filters (title, abstract, Section 2.2 Alf and cites below) including horizontal, vertical and two diagonal gradients as per pgs. 95-96. 
Li also teaches determining a sum of the set of diagonal variations, wherein the diagonal gradient is determined based on the sum of the set of diagonal variations 
{As noted above pixels are skipped by Lai in diagonal direction due to the subsampling and create “diagonal variations” as best as can be understood from the indefinite and unsupported claim language.  Regarding the sum see pgs. 96-97 including determining homogeneous areas that is a sum of the vertical, horizontal and two diagonal gradients}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lai’s ALF filter that determines “diagonal variations” such that the processor is further configured to determine a sum of the set of diagonal variations, wherein the diagonal gradient is determined based on the sum of the set of diagonal variations as taught by Li because determining homogenous/inhomogeneous areas using the gradient sum permits the smooth areas to be removed from the filtering process which saves filtering time as motivated by Li on pg. 97.
Claims 47 and 50
The rejection of device claim 44 above applies mutatis mutandis to the corresponding limitations of method claims 47 and 50 respectively while noting that method steps have also been cited above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US-20210218962 A1) discloses sub-sampling methods of determining gradients for horizontal, vertical, first diagonal and second diagonal in Figs. 10-12, [0044]-[0045], [0315].
Ohkawa (US-20210314565 A1) discloses an ALF 120 in which a gradient directionality D is calculated by comparing gradients of a plurality of directions (for example, the horizontal, vertical, and two diagonal directions). Moreover, for example, gradient activity A is calculated by summing gradients of a plurality of directions and quantizing the sum.  See [0100]-[0103].
Lai, “Loop Filtering With Directional Features”, JCTVC-E288, Geneva Switzerland, March 2011 discloses diagonal gradients for ALF filters including two different diagonal gradients.  See Section 2.
Abe US 20200145651 also discloses diagonal gradients for ALF filters. See [0122]-[0126].
Lai, Wang, “CE8 Subtest 1:  Block-based filter adaptation with features on subset of pixels”, JCTVC-F301, Torino, Italy, July 2011 discloses horizontal gradients, vertical gradients, V+H sum and skipping of pixels (subsampling by 2).  See Section 2.
Hellman, Tim, “ALF Complexity Analysis”, JCTVC-F342_r2, Torino, Italy, July 2011 discloses ALF complexity based on gradient variance.
Kim (US-20150264406 A1) discloses gradients and pixel skipping in [0114]-[0117].
Zhang (US-20180192050 A1) and Zhao US (20200236355 A1) disclose various aspects of ALF signaling relevant to claim 20.  See [0060], Table 2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486